                                                         Entered on Docket
                                                         January 19, 2021
                                                         EDWARD J. EMMONS, CLERK
                                                         U.S. BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen D. Finestone (125675)                          Signed and Filed: January 19, 2021
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820                                    ________________________________________
 5   sfinestone@fhlawllp.com                               DENNIS MONTALI
                                                           U.S. Bankruptcy Judge
 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
      In re                                                    Case No. 20-30819 DM
11
      BENJA INCORPORATED                                       Chapter 11
12

13             Debtor.                                         ORDER SHORTENING TIME FOR
                                                               HEARING ON THE TRUSTEE’S
14                                                             MOTION TO CONVERT CASE TO
                                                               CHAPTER 7
15

16

17            Having considered the Motion for an Order Shortening Time filed by Kyle Everett (the

18   “Trustee”) and good cause appearing,

19            It is Ordered that:

20      1. The Motion for an Order Shortening Time is granted.

21      2. The Court will hold a hearing on the Trustee’s Motion to Convert Case to Chapter 7

22            (the “Motion to Convert”) on January 29, 2021, at 10:30 a.m.

23      3. On or before January 20, 2021, the Trustee shall serve by U.S. Mail notice of the

24            hearing on the Motion to Convert on: i) the parties identified in the 20 largest unsecured

25            creditors list; ii) the Debtor; iii) the U.S. Trustee; and iv) any parties who have filed

26            claims or requests for special notice or otherwise appeared in the case.

27      4. Any opposition to the Motion to Convert may be presented prior to or at the hearing on

28            the matter.

     ORDER20-30819
     Case: TO SHORTENDoc#
                     TIME 75            Filed: 01/19/21      Entered: 01/19/21 15:34:09            1 1 of 3
                                                                                                Page
 1                                ** END OF ORDER **

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER20-30819
     Case: TO SHORTENDoc#
                     TIME 75   Filed: 01/19/21   Entered: 01/19/21 15:34:09      2 2 of 3
                                                                              Page
 1   Court Service List:

 2   ECF PARTICIPANTS ONLY
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER20-30819
     Case: TO SHORTENDoc#
                     TIME 75   Filed: 01/19/21   Entered: 01/19/21 15:34:09      3 3 of 3
                                                                              Page
